DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/23/2021, 08/16/2021, 08/24/2021, and 07/21/2022 are in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.32l(b).
The USPTO internet Web site contains terminal disclaimer forms which may beused. Please visit http://www.uspto.gov/forms/. The filing date of the application willdetermine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets allrequirements is auto-processed and approved immediately upon submission. For moreinformation about eTerminal Disclaimers, refer tohttp ://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US 11,074,799 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are narrower and teach all the limitations of the respective instant claims, and the results are as followings:

Claim
Case 17/356,360
Claim
US 11,074,799 B1
1
a computer-implemented method, comprising: 
1
A method for monitoring a location of a tracking subject using a tracking device comprising a communication component and a subject identifier component paired with one another, comprising: 

determining, by a communication component of a tracking device, that a subject identifier component of the tracking device is in a vicinity of the communication component; 

pairing the communication component with the subject identifier component, both the communication component and the subject identifier component being co-located with the tracking subject, the communication component capable of establishing a wireless connection with a tracking server using a cellular network, the communication component also capable of collecting location information of the communication component, the subject identifier component comprising a subject identification that identifies the tracking subject; 

determining, by the communication component, a subject identification that identifies a tracking subject associated with the subject identifier component; 

in response to pairing the communication component with the subject identifier component, determining, by the communication component, the subject identification that identifies the tracking subject based on the subject identifier component; 

providing, for output by the communication component, the subject identification; 

in response to pairing the communication component with the subject identifier component, transmitting, by the communication component to the tracking server via the cellular network, the subject identification; 

receiving, by the communicationcomponent, a requirement associated with the tracking subject; and 

in response to transmitting the subject identification to the tracking server, receiving, by the communication component and from the tracking server using the wireless connection via the cellular network, one or more requirements corresponding to a location associated with the tracking subject based on the subject identification; and 

based on a location of the communication component and the requirement associated with the tracking subject, triggering, by the communication component, an action.

triggering, by the communication component, an action based on the location information collected by the communication component and the one or more requirements, the action performed by the communication component, the subject identifier component, or an environment within which the tracking subject is located.
2
the method of claim 1, wherein the communication component does not comprise an identification of the tracking subject
2
The method of claim 1, wherein the communication component does not comprise the subject identification that identifies the tracking subject
3
the method of claim 1, comprising: providing, for output by the communication component, data indicating the location of the communication component; and providing, for output by the communication component, an action indication that indicates triggering of the action.
4
The method of claim 1, further comprising: transmitting, from the communication component to the tracking server using the wireless connection via the cellular network, the location information; and transmitting, from the communication component to the tracking server using the wireless connection via the cellular network, an action indication indicating the triggering of the action.
4
the method of claim 1, wherein: the tracking subject is a child; the subject identifier component comprises a backpack carried by the child; the requirement comprises a predetermined geographical area within which the child is expected to travel; the communication component or the subject identifier component comprises a speaker; and the action comprises the speaker generating an alert sound in response to the communication component being outside the predetermined geographical area
5
The method of claim 1, wherein: the tracking subject is a child; the subject identifier component comprises a backpack carried by the child; the one or more requirements comprise a predetermined geographical area within which the child is expected to travel within; the communication component or the backpack comprises a speaker; and the action comprises the speaker generating an alert sound in response to the communication component traveling outside the predetermined geographical area.
5
the method of claim 1, wherein: the tracking subject is a pet; the subject identifier component is a collar worn by the pet; the requirement comprise a daily amount of pet food prescribed to the pet; the action comprises a pet food dispenser dispensing an amount of pet food according to the daily amount of pet food prescribed to the pet; and the action comprises sending a command from the communication component to the pet food dispenser in response to the pet being within a predetermined distance of the pet food dispenser
6
The method of claim 1, wherein: the tracking subject is a pet; the subject identifier component is a collar worn by the pet; the one or more requirements comprise a daily amount of pet food prescribed to the pet; the environment comprises a pet food dispenser; the action comprises the pet food dispenser dispensing an amount of pet food according to the daily amount of pet food prescribed to the pet; and the triggering of the action comprises sending a command from the communication component to the pet food dispenser in response to the pet being within a predetermined proximity of the pet food dispenser.
6
the method of claim 1, wherein: the subject identifier component comprises a functionality profile that describes a plurality of functionalities of the subject identifier component, and the requirement is further based on the functionality profile.
7
The method of claim 1, wherein: the subject identifier component is associated with a functionality profile describing a plurality of functionalities of the subject identifier component, and the one or more requirements are based further on the functionality profile.
7
the method of claim 1, comprising: receiving, by the communication component, data indicating that the tracking subject remains in the vicinity of the communication component and the subject identifier component, wherein triggering the action is further based on the data indicating that the tracking subject remains in the vicinity of the communication component and the subject identifier component
8
The method of claim 1, further comprising: obtaining, by the communication component, a co-location indication indicating the tracking subject remains co-located with the communication component and the subject identifier component, wherein the triggering of the action is based further on the co-location indication.
8
the method of claim 7, comprising:sensing, by the communication component, a physiological sign of the tracking subject, wherein receiving the data indicating that the tracking subject remains in the vicinity of the communication component and the subject identifier component comprises sensing the physiological sign
9
The method of claim 8, further comprising: sensing, by the communication component, the physiological sign of the tracking subject, or receiving, by the communication component and from the subject identifier component, the physiological sign of the tracking subject, wherein the co-location indication comprises the physiological sign.
9
the method of claim 1, further comprising: providing, for output by the communication component, a low-battery indication in response to the communication component or the subject identifier component having a low battery level
10
The method of claim 1, further comprising: transmitting, from the communication component to the tracking server using the wireless connection via the cellular network, a low-battery indication in response to the communication component or the subject identifier component having a low battery level.
10
the method of claim 1, wherein the communication component comprises a global positioning system (GPS) receiver for determining the location of the communication component.
11
The method of claim 1, wherein thecommunication component comprises a global positioning system (GPS) receiver for collecting the location information of the communication component.
11
the method of claim 1, comprising: determining, by the communication component, a motion pattern of the communication component using an accelerometer, a gyroscope, or both, for detecting the motion pattern, wherein triggering the action is further based on the motion pattern.
12
The method of claim 1, wherein the location information comprises a motion pattern of the communication component, and wherein the communication component comprises an accelerometer, a gyroscope, or both, for detecting the motion pattern.
12
the method of claim 1, wherein: the subject identifier component comprises a_ radio-frequency identification (RFID) tag or a near-field communication (NFC) tag, the RFID tag or the NFC tag indicating the subject identification, the communication component comprises a RFID reader or an NFC reader, and determining that the subject identifier component is in the vicinity of the communication component comprises scanning, by the RFID reader or the NFC reader, the RFID tag or the NFC tag to acquire the subject identification
13
The method of claim 1, wherein: the subject identifier component comprises a radio-frequency identification (RFID) tag or a near-field communication (NFC) tag, the RFID tag or the NFC tag indicating the subject identification; the communication component comprises a RFID reader or an NFC reader; and the pairing comprises the RFID reader or the NFC reader scanning the RFID tag or the NFC tag to acquire the subject identification.
13
the method of claim 1, wherein determining that the subject identifier component is in the vicinity of the communication component comprises receiving the subject identification from the subject identifier component via a Bluetooth® low energy (BLE) communication link.
14
The method of claim 1, wherein thepairing comprises receiving, by the communication component and from the subject identifier component, the subject identification via a Bluetooth® low energy (BLE) communication link.
14
the method of claim 1, wherein: the subject identifier component comprises a mechanical shape configured to represent the subject identification, the communication component comprises a sub-component configured to receive the mechanical shape, and determining that the subject identifier component is in the vicinity of the communication component comprises acquiring the subject identification by using the sub-component to physically receive the mechanical shape.
15
The method of claim 1, wherein: the subject identifier component comprises a mechanical shape configured to represent the subject identification, the communication component comprises a sub-component configured to receive the mechanical shape, and the pairing comprises the communication component acquiring the subject identification by using the sub-component to physically receive the mechanical shape.



Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Bottazzi et al., US 10,448,203 B2, discloses high accuracy indoor locating system.
Yang et al., US 2017/0094717 A1, discloses apparatus and method for relaying by mobile device, and storage medium.
Sun et al., US 2017/0094581 A1, discloses relaying apparatus of mobile device, and method thereof.
Robinette et al., US 2014/0240088 A1, discloses apparatus and method for locating, tracking, controlling and recognizing tagged objects using active RFID technology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684